 



Exhibit 10.3
STOCK ESCROW AGREEMENT
     STOCK ESCROW AGREEMENT, dated as of September 28, 2007 (the “Agreement”) by
and among Seanergy Maritime Corp., a Marshall Islands company (“Company”), the
undersigned parties listed as Initial Stockholders on the signature page hereto
(collectively, the “Initial Stockholders”) and Continental Stock Transfer &
Trust Company, a New York corporation (“Escrow Agent”).
     WHEREAS, the Company has entered into an Underwriting Agreement, dated
September 24, 2007 (“Underwriting Agreement”) with Maxim Group LLC (“Maxim”)
acting as representative of the several underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase 23,100,000 units, which includes 1,100,000 units in
connection with the underwriters’ exercise of its over-allotment option, of the
Company. Each Unit consists of one share of the Company’s Common Stock, par
value $.0001 per share, and one warrant (“Warrant”), each Warrant to purchase
one share of Common Stock, all as more fully described in the Company’s
definitive Prospectus, dated September 24, 2007 (“Prospectus”) comprising part
of the Company’s Registration Statement on Form F-1 (File No. 333-144436 and
333-146281) under the Securities Act of 1933, as amended (“Registration
Statement”), declared effective on September 24, 2007 (“Effective Date”).
     WHEREAS, the Initial Stockholders have agreed as a condition of the
Underwriters’ obligation to purchase the Units pursuant to the Underwriting
Agreement and to offer them to the public to deposit all of their shares of
Common Stock of the Company, as set forth opposite their respective names in
Exhibit A attached hereto (collectively “Escrow Shares”), in escrow as
hereinafter provided.
     WHEREAS, the Company and the Initial Stockholders desire that the Escrow
Agent accept the Escrow Shares, in escrow, to be held and disbursed as
hereinafter provided.
     IT IS AGREED:
     1. Appointment of Escrow Agent. The Company and the Initial Stockholders
hereby appoint the Escrow Agent to act in accordance with and subject to the
terms of this Agreement and the Escrow Agent hereby accepts such appointment and
agrees to act in accordance with and subject to such terms.
     2. Deposit of Escrow Shares. On or before the Effective Date, each of the
Initial Stockholders shall deliver to the Escrow Agent certificates representing
his or her respective Escrow Shares, to be held and disbursed subject to the
terms and conditions of this Agreement. Each Initial Stockholder acknowledges
that the certificate representing his or her Escrow Shares is legended to
reflect the deposit of such Escrow Shares under this Agreement, it being agreed
that such legend shall be removed upon the disbursement of the Escrow Shares as
described in Section 3 below.
     3. Disbursement of the Escrow Shares.
          3.1 General. Except as set forth herein, the Escrow Agent shall hold
the Escrow Shares until the date that is 12 months after the consummation of a
Business Combination (as such term is defined in the Registration Statement)
(“Escrow Period”), on which date it shall, upon written instructions from the
Company’s Chief Executive Officer or President, disburse each of the Initial
Stockholder’s Escrow Shares to such Initial Stockholder; provided, however, that
if the Escrow Agent is notified by the Company pursuant to Section 6.7 hereof
that the Company is being liquidated at any time during the Escrow Period, then
the Escrow Agent shall promptly destroy the certificates representing the Escrow
Shares; provided further, that if, after the Company consummates a Business
Combination, it (or the surviving entity) subsequently consummates a
liquidation, merger, stock exchange or other similar transaction which results
in all of its stockholders of such entity having the right to exchange their
shares of Common Stock for cash, securities or other property, then the Escrow
Agent will, upon consummation of such transaction, release the Escrow Shares to
the Initial Stockholders so that they can similarly participate.





--------------------------------------------------------------------------------



 



The Escrow Agent shall have no further duties hereunder after the disbursement
or destruction of the Escrow Shares in accordance with this Section 3.
     4. Rights of Initial Stockholders in Escrow Shares.
          4.1 Voting Rights as a Stockholder. Subject to the terms of the
Insider Letter described in Section 4.4 hereof and except as herein provided,
the Initial Stockholders shall retain all of their rights as stockholders of the
Company during the Escrow Period, including, without limitation, the right to
vote the Escrow Shares.
          4.2 Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares (unless otherwise waived) shall be paid to the Initial
Stockholders, but all dividends payable in stock or other non-cash property
(“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the term “Escrow Shares” shall
be deemed to include the Non-Cash Dividends distributed thereon, if any.
          4.3 Restrictions on Transfer. During the Escrow Period, no sale,
transfer or other disposition may be made of any or all of the Escrow Shares
except (i) by gift to a member of Initial Stockholder’s Immediate Family or to a
trust or other entity, the beneficiary of which is an Initial Stockholder or a
member of an Initial Stockholder’s Immediate Family, (ii) by virtue of the laws
of descent and distribution upon death of any Initial Stockholder, or
(iii) pursuant to a qualified domestic relations order; provided, however, that
such permissive transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter signed by the Initial Stockholder
transferring the Escrow Shares. During the Escrow Period, the Initial
Stockholders shall not pledge or grant a security interest in the Escrow Shares
or grant a security interest in their rights under this Agreement. For purposes
of this Agreement, the term “Immediate Family” shall mean the spouse, sibling,
parents or children of an Initial Stockholder.
          4.4 Insider Letters. Each of the Initial Stockholders has executed a
letter agreement with Maxim and the Company, dated as of the Effective Date, and
which is filed as an exhibit to the Registration Statement (“Insider Letter”),
respecting the rights and obligations of such Initial Stockholder in certain
events, including, but not limited to, the liquidation of the Company.
     5. Concerning the Escrow Agent.
          5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.
          5.2 Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent,

2



--------------------------------------------------------------------------------



 



in its sole discretion, may commence an action in the nature of interpleader in
an appropriate court to determine ownership or disposition of the Escrow Shares
or it may deposit the Escrow Shares with the clerk of any appropriate court or
it may retain the Escrow Shares pending receipt of a final, non appealable order
of a court having jurisdiction over all of the parties hereto directing to whom
and under what circumstances the Escrow Shares are to be disbursed and
delivered. The provisions of this Section 5.2 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below.
          5.3 Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder, as set
forth on Exhibit B hereto. The Escrow Agent shall also be entitled to
reimbursement from the Company for all expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.
          5.4 Further Assurances. From time to time on and after the date
hereof, the Company and the Initial Stockholders shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.
          5.5 Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by Maxim, the Escrow Shares held hereunder. If no new
escrow agent is so appointed within the 60 day period following the giving of
such notice of resignation, the Escrow Agent may deposit the Escrow Shares with
any court it deems appropriate.
          5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.
          5.7 Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct or bad faith.
     6. Miscellaneous.
          6.1 Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. Each of the parties
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.
          6.2 Third Party Beneficiaries. Each of the Initial Stockholders hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of Maxim.
          6.3 Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

3



--------------------------------------------------------------------------------



 



          6.4 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.
          6.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.
          6.6 Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or by
private national courier service, or be mailed, certified or registered mail,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if sent by private national courier service, on the
next business day after delivery to the courier, or, if mailed, two business
days after the date of mailing, as follows:
If to the Company, to:
Seanergy Maritime Corp.
10 Amfitheas Avenue
17564 P. Faliro
Athens, Greece
Attn: Panagiotis Zafet
Fax No.: 30-210-9406933
If to a Stockholder, to such individual, care of the Company at the address set
forth above.
and if to the Escrow Agent, to:
Continental Stock Transfer & Trust Company
17 Battery Place
New York , NY 10004
Attn: Steven Nelson
and:
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Attn: Clifford A. Teller
and:
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Mitchell S. Nussbaum, Esq.
     The parties may change the persons and addresses to which the notices or
other communications are to be sent by giving written notice to any such change
in the manner provided herein for giving notice.
          6.7 Liquidation of Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a Business Combination within the
time period(s) specified in the Prospectus.
          6.8 Counterparts. This Agreement may be executed in several
counterparts each one of which shall constitute an original and may be delivered
by facsimile transmission and together shall constitute one instrument.

4



--------------------------------------------------------------------------------



 



[remainder of document continued on next page]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused the execution of
this Agreement as of the date first above written.

          SEANERGY MARITIME CORP.    
 
       
By:
  /s/  Panagiotis Zafet    
 
 
 
Panagiotis Zafet, Chief Executive Officer and Co-Chairman    

     
INITIAL STOCKHOLDERS:
     
/s/  Georgios Koutsolioustsos
     
 
Georgios Koutsolioustsos
   
 
   
/s/  Panagiotis Zafet
 
Panagiotis Zafet
   
 
   
/s/  Simon Zafet
 
Simon Zafet
   
 
   
/s/  Alexios Komninos
 
Alexios Komninos
   
 
   
/s/  Ioannis Tsigkounakis
 
Ioannis Tsigkounakis
   

          CONTINENTAL STOCK TRANSFER & TRUST COMPANY    
 
       
By:
  /s/  John W. Comer, Jr.    
 
 
 
Name:  John W. Comer, Jr.    
 
  Title:    Vice President    

6



--------------------------------------------------------------------------------



 



EXHIBIT A

                      Number   Stock Name and Address of Initial Stockholder  
of Shares   Certificate Number
Georgios Koutsolioustsos
    2,310,000          
Panagiotis Zafet
    1,375,000          
Simon Zafet
    1,375,000          
Alexios Komninos
    302,500          
Ioannis Tsigkounakis
    137,500          

7



--------------------------------------------------------------------------------



 



EXHIBIT B
Escrow Agent Fees
$2,400 annually for acting agent escrow fee.
Initial acceptance fee and first year agent fee to be paid at closing.

8